DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendment, filed 4 January 2021, to claims 1, 7-10, 12-13, and 15 are acknowledged by the Examiner.
Applicant cancelled claim 24.  Applicant previously cancelled claims 5 and 17-21.
Applicant added new claim 26.
Claims 1-4, 6-16, 22-23, and 25-26 are currently pending. Claims 7 and 11-16 were previously and remain still withdrawn as being directed to a non-elected invention.
Claims 1-4, 6, 8-10, 22-23, and 25-26 are examined in the office action below.
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6, 8-10, 22-23, and 25 have been considered but are moot because as necessitated by the amendments a new ground of rejection has been provided and it does not rely on the previous interpretation of the references applied in the prior rejection of record (US 2015/0067967 to Tyree and US 2015/0107601 to Arnone) for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 October 2020 was filed before the mailing date of this office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 9-10, 23, and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2002/0161319 A1 to Matsumoto, et al.. (With extrinsic evidence provided by The American Chemistry Council, “What are Aliphatic Diisocyanates”,  https://adi.americanchemistry.com/ADI/Aliphatic-Diisocyanates-Explained/What-Are-Aliphatic-Diisocyanates/ and Merriam Webster Online Dictionary, “Potting” definition, https://www.merriam-webster.com/dictionary/potting).
Regarding claim 1, Matsumoto, et al. discloses a support for supporting a neonate (orthopedic fixture 20, adapted to be positioned around a diseased or injured part of a patient’s body and conformed to the shape of the diseased or injured part, Figs 1-2, title, abstract, p. [0022-0023]), the support comprising:
	a body portion (support member 1 having base material 2 and curable resin 3, Figs 1-2, p. 0023-0025, 0031]), wherein the body portion includes a shapeable material (support member 1 includes a base material 2 impregnated with a curable resin 3 which can be conformed to the shape of the affect part of the body, additionally support member can comprise a deformable material 
	an aliphatic layer made from an aliphatic compound (buffer member 5 comprises a mixture of elastic granules 6, a water-curable resin 7 is preferably a water curable prepolymer, wherein the prepolymer is a polyisocyanate, such as hexamethylene diisocyanate or isophorone diisocyanate, p. [0032, 0039-0041, 0043]; As disclosed by the extrinsic evidence “What are Aliphatic Diisocyanates” in the paragraph under “Types of Aliphatic Diisocyanates” hexamethylene diisocyanate and isophorone diisocyanate are both aliphatic compounds and therefore meet the claim limitation, see attached NPL https://adi.americanchemistry.com/ADI/Aliphatic-Diisocyanates-Explained/What-Are-Aliphatic-Diisocyanates/), wherein the aliphatic layer is disposed on at least a part of the body portion (buffer member 5 is disposed on a major surface of the support member 1, p. [0023]); and
	a sealed container encapsulating the body portion and the aliphatic layer (covering material 10 encircles the support member 1 and buffer member 5, Figs 1-2, p. [0065-0066], Matsumoto, et al. claims 9-10);
	wherein the body portion and the aliphatic layer (support member 1 and buffer member 5), together, are;
		(i)    sufficiently pliable to enable adjustment of the support to conform to a desired shape upon application of an external stimulus to the aliphatic compound of the aliphatic layer (the orthopedic fixture 20 is dipped in water, so that the water penetrates through the covering material 10 and reaches the water curable resins 3 and 7, the orthopedic fixture 20 is then removed from the water and is lightly squeezed to remove excess water, the orthopedic fixture 20 is applied on the affected part 30 of the patient's body so that the surface of the covering material 10 on the 
		(ii)    sufficiently stiff to cause the support to maintain the conformed shape after removal of the external stimulus, to provide support for, and resist movements of, the neonate (after being dipped in water and applied to the affected part and the excess water removed, the water-curable resins 3 and 7 of the support member 1 and the buffer member 5, respectively, are allowed to cure so that the support member 1, the buffer member 5 and the covering material 10 are rendered into one integral structure which is specifically shaped to conform to the affected part 30, after curing of the water-curable resin, the buffer member 5 has a soft structure which provides a cushion-like support for the affected part 30 while the support member 1 has a stiff structure which provides a firmer support for the affected part 30 as compared to the buffer member 5, as such the cured fixture 20 would provide support and prevent movement of the patient which could be a neonate, p. [0068-0069, 0089-0091, 0032-0033, 0039]).
Regarding claim 6, Matsumoto, et al. discloses the invention as applied to claim 1 above. Matsumoto, et al. further discloses wherein the shapeable material is selected from a group consisting of: one or more elastomers, one or more resins, one or more waxes, one or more fats, one or more emulsifiers, and one or more fillers (curable resin 3 of support member 1 is a heat curable resin, water curable resin, or photocurable resin, p. [0023-0030]).
Regarding claim 9, Matsumoto, et al. discloses the invention as applied to claim 1 above. Matsumoto, et al. further discloses wherein the container comprises a silicone layer (covering 
Regarding claim 10, Matsumoto, et al. discloses the invention as applied to claim 1 above. Matsumoto, et al. further discloses wherein the container comprises a silicone layer (covering material 10 may include all the features of cover 8 and as such covering material 10 can include a coating, i.e. a layer, of a silicone treating agent on the inside thereof, p. [0066, 0058]) and the support (orthopedic fixture 20) further includes a barrier layer disposed between the aliphatic layer and the silicone layer (cover 8 covers buffer member 5 including resin 7 and granules 6, cover 8 therefore is disposed between the buffer member 5 and the silicone coating on the interior side of covering material 10, p. [0058, 0066, 0054, 0032]).
Regarding claim 23, 
Regarding claim 25, Matsumoto, et al. discloses the invention as applied to claim 1 above. Matsumoto, et al. further discloses wherein the container encapsulating both the body portion and the aliphatic layer (covering material 10 encircles the support member 1 and buffer member 5, p. [0065-0066], Matsumoto, et al. claims 9-10) comprises a silicone layer (covering material 10 may include all the features of cover 8 and as such covering material 10 can include a coating, i.e. a layer, of a silicone treating agent on the inside thereof, p. [0065-0066, 0058]).
Regarding claim 26, Matsumoto, et al. discloses a support for supporting a neonate (orthopedic fixture 20, adapted to be positioned around a diseased or injured part of a patient’s body and conformed to the shape of the diseased or injured part, Figs 1-2, title, abstract, p. [0022-0023]), the support comprising:
	a sealed container (covering material 10 encircles the support member 1 and buffer member 5, Figs 1-2, p. [0065-0066], Matsumoto, et al. claims 9-10);
	a structure disposed within the sealed container (support member 1 is disposed within covering material 10, p. [0065-0066]), wherein the structure (support member 1 includes a base material 2 impregnated with a curable resin 3 which can be conformed to the shape of the affect part of the body, Fig 4, p. [0023-0031]) includes:
	a body portion comprising a first material (base material 2 comprises a flexible material which can be conformed to the shape of the affected part, p. [0024]), and
	an aliphatic layer disposed on at least a portion of the body portion (curable resin 3 is located within base material 2, curable resin 3 has a prepolymer such as hexamethylene diisocyanate; as disclosed by the extrinsic evidence “What are Aliphatic Diisocyanates” in the paragraph under “Types of Aliphatic Diisocyanates” hexamethylene diisocyanate is an aliphatic compounds and therefore meets the claim limitation, see attached NPL 
	wherein the first material is a shapeable material which is shapeable to a desired shape by an application of heat to the aliphatic layer (curable resin 3 is preferably a heat-curable resin which is softened at a temperature of 50-60ºC by hot water or hot air to form a predetermined shape, as such the flexible material of the base material 2 will become shapeable and deformable to conform to the shape of the affected part of the patient, p. [0024-0025, 0027, 0031]), and wherein after the application of the heat is stopped the shapeable material retains the desired shape formed by the application of the heat (once the hot water or hot air is applied and the desired shape is formed the heating element is removed and the curable resin and thus the base material cures within 5 to 10 minutes to provide sufficient fixing and holding functions to support the affected area of the patient, p. [0024-0025, 0027, 0031]),
	wherein the structure is sufficiently stiff after the application of the heat is stopped to provide support for, and resist movement of, the neonate (once the hot water or hot air is applied and the desired shape is formed the heating element is removed and the curable resin and thus the base material cures within 5 to 10 minutes to provide sufficient fixing and holding functions to support the affected area of the patient which could be a neonate, p. [0024-0025, 0027, 0031]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0161319 A1 to Matsumoto, et al., as applied to claim 1 above, further in view of US 2003/0109910 A1 to Lachenbruch, et al.. 
Regarding claim 2, Matsumoto, et al. discloses the invention as applied to claim 1 above. 
Matsumoto, et al. does not explicitly disclose wherein the aliphatic layer having a melting point of between 30°C and 70°C inclusive.
Lachenbruch, et al. teaches an analogous support (heating or cooling pad or glove with phase change material, title, abstract) having an analogous aliphatic layer (phase change material 20 suspended in viscous fluid carrier 19, Figs 1-2, p. [0034-0035, 0051, 0053, 0055, 0057, 0062]) with an analogous aliphatic compound (phase change materials for use in heating applications can include C22 to C30 alkanes such as docosane, tricosane, pentacosane, triacontane, Figs 1-2, p. [0034-0035, 0051, 0053, 0055, 0057, 0062]; these materials are analogous to the materials used in the instant application as claimed in claim 4 as possible aliphatic compounds and therefore meets the limitation “aliphatic compound”) wherein the analogous aliphatic layer has a melting point of between 30°C and 70°C inclusive (the melting points of these alkanes range between 44.4°C and 64.7°C, p. [0055, 0051]) providing the ability to quickly and easily form to the shape of the affected 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aliphatic layer of Matsumoto, et al. to be an aliphatic layer having a melting point of between 30°C and 70°C inclusive as taught by Lachenbruch, et al. in order to provide the ability to quickly and easily form to the shape of the affected body part while also providing a warmth temperature range that helps short term management of certain types of pain, such as back pain, joint pain, the ache from a pulled muscle, and menstrual cramps, (Lachenbruch, et al., p. [0051, 0053, 0057]).
Regarding claim 3, Matsumoto, et al. as modified by Lachenbruch, et al. discloses the invention as applied to claim 2 above. 
Matsumoto, et al. as modified by Lachenbruch, et al. does not disclose wherein the aliphatic layer is shapeable upon the application of the external stimulus comprising heating above the melting point of the aliphatic layer.
Lachenbruch, et al. further teaches wherein the aliphatic layer (phase change material 20, p. [0034-0035, 0051, 0053, 0055, 0057, 0062]) is shapeable upon the application of the external stimulus comprising heating above the melting point of the aliphatic layer (phase change materials 20 having a melting point range such that they melt when they are heated within this range, when an external heat is applied at a temperature within or above this range the phase change material will melt from a solid to a liquid and be shapeable so as to conform to the shape of the affected body part of the patient, p. [0051, 0053, 0057, 0062]) providing the ability to quickly and easily form to the shape of the affected body part while also providing a warmth temperature range that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the aliphatic layer of Matsumoto, et al. as modified by Lachenbruch, et al. to be shapeable upon the application of the external stimulus comprising heating above the melting point of the aliphatic layer as further taught by Lachenbruch, et al. in order to provide the ability to quickly and easily form to the shape of the affected body part while also providing a warmth temperature range that helps short term management of certain types of pain, such as back pain, joint pain, the ache from a pulled muscle, and menstrual cramps, (Lachenbruch, et al., p. [0051, 0053, 0057]).
Regarding claim 4, Matsumoto, et al. discloses the invention as applied to claim 1 above. 
Matsumoto, et al does not disclose wherein the aliphatic compound comprises at least one of nonadecane, icosane, heneicosane, docosane, tricosane, pentacosane, and triacontane.
Lachenbruch, et al. teaches an analogous support (heating or cooling pad or glove with phase change material, title, abstract) having an analogous aliphatic layer (phase change material 20 suspended in viscous fluid carrier 19, Figs 1-2, p. [0034-0035, 0051, 0053, 0055, 0057, 0062]) having the analogous aliphatic compound which comprises at least one of nonadecane, icosane, heneicosane, docosane, tricosane, pentacosane, and triacontane (phase change materials for use in heating applications can include C22 to C30 alkanes such as docosane, tricosane, pentacosane, triacontane, Figs 1-2, p. [0034-0035, 0051, 0053, 0055, 0057, 0062]; these materials are analogous to the materials used in the instant application as claimed in claim 4 as possible aliphatic compounds and therefore meets the limitation “aliphatic compound”) providing the ability to quickly and easily form to the shape of the affected body part while also providing a warmth 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aliphatic compound of Matsumoto, et al. to be at least one of nonadecane, icosane, heneicosane, docosane, tricosane, pentacosane, and triacontane as taught by Lachenbruch, et al. in order to provide the ability to quickly and easily form to the shape of the affected body part while also providing a warmth temperature range that helps short term management of certain types of pain, such as back pain, joint pain, the ache from a pulled muscle, and menstrual cramps, (Lachenbruch, et al., p. [0051, 0053, 0057]).
Regarding claim 8, Matsumoto, et al. discloses the invention as applied to claim 1 above. 
Matsumoto, et al. does not disclose wherein the external stimulus comprises thermal energy.
Lachenbruch, et al. teaches an analogous support (heating or cooling pad or glove with phase change material, title, abstract) an analogous aliphatic layer (phase change material 20 suspended in viscous fluid carrier 19, Figs 1-2, p. [0034-0035, 0051, 0053, 0055, 0057, 0062]) having an analogous aliphatic compound (phase change materials for use in heating applications can include C22 to C30 alkanes such as docosane, tricosane, pentacosane, triacontane, Figs 1-2, p. [0034-0035, 0051, 0053, 0055, 0057, 0062]; these materials are analogous to the materials used in the instant application as claimed in claim 4 as possible aliphatic compounds and therefore meets the limitation “aliphatic compound”) wherein the analogous support is: sufficiently pliable to enable adjustment of the analogous support to conform to a desired shape upon application of an analogous external stimulus to the aliphatic compound of the aliphatic layer (phase change 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the external stimulus of Matsumoto, et al. to include thermal energy as taught by Lachenbruch, et al. in order to provide the ability to quickly and easily form to the shape of the affected body part while also providing a warmth temperature range that helps short term management of certain types of pain, such as back pain, joint pain, the ache from a pulled muscle, and menstrual cramps, (Lachenbruch, et al., p. [0051, 0053, 0057]).
Claim 22 is under 35 U.S.C. 103 as being unpatentable over US 2002/0161319 A1 to Matsumoto, et al., as applied to claim 1 above, further in view of US 8,359,689 B2 to Warren, et al.
Regarding claim 22, Matsumoto, et al. discloses the invention as applied to claim 1 above. Matsumoto, et al. further discloses wherein the container encapsulating the body portion (covering material 10 encircles the support member 1 and buffer member 5, p. [0065-0066], Matsumoto, et al. claims 9-10) comprises a silicone layer (covering material 10 may include all the features of cover 8 and as such covering material 10 can include a coating, i.e. a layer, of a silicone treating agent on the inside thereof, p. [0065-0066, 0058]). 
Matsumoto, et al. does not disclose the body portion has one or more holes passing through the body portion and the holes are filled with silicone.
Warren, et al. teaches an analogous support (mattress adapted for support heavy weight persons, title, abstract) wherein the analogous body portion (core middle layer 14 of mattress 10, Figs 1-3, col 5 lines 13-19) has one or more holes passing through the body portion (bottom surface of core middle layer 14 has a plurality of cavities 50, Fig 3, col 6 lines 5-20) and the holes are filled with silicone (cavities 50 comprise a gel that may partially or fully fill the cavities, wherein the gel may include silicone gels, col 10 lines 37-50) providing an effect that redistributes weight pressure across the support surface to reduce ischemic pressure on the user’s bony protuberances, thus offering a higher initial support and optimal comfort to the user (Warren, et al. col 6 lines 52-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the body portion as disclosed by Matsumoto, et al. to include one or more holes passing through the body portion and the holes are filled with .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A BEREZIK whose telephone number is (571)272-5082.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL A BEREZIK/Examiner, Art Unit 3786        



/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786